Charles T. Major, J.
This is an application for an order to permit the filing of a claim pursuant to subdivision 5 of section 10 of the Court of Claims Act. Claimants seek to recover damages for personal injuries allegedly sustained by Dolores M. NeJame, an infant, on or about January 26, 1959, and for medical bills, loss of services and companionship by Ernest L. NeJame, father of said infant. The infant’s claim may be filed within two years after her legal disability is removed, and the motion insofar as it concerns her claim is unnecessary, and is denied. (Court of Claims Act, § 10, subd. 5; Weber v. State of New York, 181 Misc. 44, affd. 267 App. Div. 325; Doty v. State of New York, 11 Misc 2d 779.)
The disability of the infant does not inure to the individual benefit of the father, and that part of the motion which requests permission to file a late claim in his individual capacity must be considered separately. (Matter of Hogan v. City of Cohoes, 279 App. Div. 282; Blatt v. State of New York, 19 Misc 2d 3.)
*821The affidavits upon which this motion is based fail to show a reasonable excuse for failure to file a notice of intention, or that the State had actual knowledge of the essential facts constituting the claim, prior to the expiration of the statutory period. (Court of Claims Act, § 10, subd. 5.)
Claimants’ application for relief filed with the Motor Vehicle Accident Indemnification Corporation did not charge the State with notice of the accident herein. (Chergotis v. State of New York, 259 App. Div. 369.)
The motion on behalf of Ernest L. NeJame, individually, for leave to file a late claim is denied.
Submit order accordingly.